Citation Nr: 1224714	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for rectal cancer, claimed as resulting from herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk






INTRODUCTION

The Veteran had active service from September 1968 to October 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Veterans of Foreign Wars of the United States was the appellant's representative during most of this appeal; however, in January 2012, by signed statement, the Veteran revoked his power of attorney and executed a new power of attorney, appointing Missouri Veterans Commission as his representative in this appeal before the Board.  Missouri Veterans Commission has had an opportunity to review the claims file and submit arguments on the Veteran's behalf.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

2.  The Veteran has not presented competent evidence that the rectal cancer diagnosed in his case is, in fact, related to his exposure to herbicides or to any other event, injury or disease in service. 


CONCLUSION OF LAW

Rectal cancer was not incurred or aggravated in service, and may not be presumed to have been incurred in service or caused by his presumed herbicide exposure during service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with notice requirements and assist a claimant when he or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  In addition, this notice must inform a claimant that a disability rating and an effective date for an award of benefits will be assigned if service connection is awarded.  Dingess, 19 Vet. App. at 486.  

Pursuant to Shinseki v. Sanders, 129 S. Ct. 1696 (2009), on appellate review, the Board must consider on a case-by-case basis whether any potential VCAA notice errors are prejudicial to the claimant.  Here, the Board finds that VA has satisfied the requirements of the VCAA and Dingess.  In a September 2009 letter, VA informed the Veteran as to the type of information and evidence necessary to substantiate his claim, what information he needed to provide, what information and evidence VA would attempt to obtain, and how VA determines a disability rating and an effective date.  Moreover, this letter was provided to the Veteran prior to the initial adjudication of his claim, as required by Pelegrini.  Therefore, adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board.  See 38 U.S.C.A. 5103(a); 38 C.F.R. § 3.159(b).

The Board further concludes that VA's duty to assist has been met.  The Veteran's service treatment records and all other records identified by the Veteran have been obtained, to the extent available.  The Veteran has declined his right to a hearing.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, the Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed rectal cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) . 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is also no duty on the part of VA to provide a medical opinion.  As in Wells v. Principi, 326 F.3d 1381, 1382 (Fed. Cir. 2003), the Veteran has been advised that in order to demonstrate a service-connected disability, the evidence needed to show that the Veteran had the disability in question and suggest a linkage between his active service and the current disability.  The Veteran has not done so, and no supportive evidence has otherwise been obtained.  The Veteran's service treatment records do not contain complaints or treatment for rectal cancer, nor did the Veteran receive treatment for such cancer post-separation from service until 2009.  In May 2009, the Veteran was diagnosed with rectal cancer; however, as explained below, this disorder does not qualify for presumptive service connection under 38 C.F.R. § 3.309(e).  The Veteran does not claim nor does the evidence show that his rectal cancer began in or is related to any other in-service event, other than herbicide exposure.  As such, there is no indication in the record that the Veteran's claimed cancer is due to an injury or disease sustained on active duty.  Thus, as there is no evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, a VA examination is not required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, there is no suggestion that there is any relevant evidence outstanding in this claim, and the Board finds that the available medical evidence is sufficient for an adequate determination of the claim.  There has been substantial compliance with all pertinent VA laws and regulations, and to move forward with consideration of this claim would not cause any prejudice to the Veteran.  





Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);  see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307, 3.309(e). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if manifest to a compensable degree within periods specified by 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Consequently, the Secretary of VA has determined that there is no positive association between exposure to herbicides, such as Agent Orange used in the Republic of Vietnam during the Vietnam era, and any other disorder, such as rectal cancer, for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32, 395 (2007). 

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  38 U.S.C.A. 1113(b);  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by their service records, treatment records, the official history of each organization where the Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (quoting Allday v. Brown, 7 Vet. App. 517, 527 (1995) ("[T]he Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.")).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Factual Background

The Veteran claims that his rectal cancer is related to in-service exposure to Agent Orange during the time he served in the Republic of Vietnam.  The Veteran is unsure as to when symptomatology of rectal cancer began; however, he is certain that his cancer began after separation from service.  See Statement In Support of Claim, September 16, 2009. 

The Veteran's service personnel records reflect his service in the U.S. Army from September 1968 to October 1970.  His DD 214 confirms service in the Republic of Vietnam for the period of October 27, 1969 through October 17, 1970.  

The Veteran's service treatment records have been reviewed and do not include complaints or treatment for rectal cancer or a rectum condition during service.  The September 1968 enlistment report of medical examination and the October 1970 discharge report do not contain notations of the same.   

In May 2009, due to bloody stools and fatigue, the Veteran underwent an abdominal computerized tomography scan, upper endoscopy, colonoscopy, and blood transfusion by a VA physician.  The VA physician diagnosed the Veteran with iron-deficiency anemia and recto-sigmoid mass that was likely colon cancer.  Subsequent VA records show treatment for rectal cancer.   

Analysis

Having carefully considered the claim in light of the record and applicable law, the Board finds that the preponderance of the evidence is against the claim for entitlement for service connection for rectal cancer.  Initially, the Board finds that presumptive service connection for rectal cancer based on in-service herbicide exposure is not warranted, pursuant to 38 C.F.R. § 3.307(a)(6)(ii)-(iii); 3.309(e).  Given the Veteran's confirmed service in Vietnam, his exposure to herbicides is presumed; however, there is no objective evidence in the record showing that he is currently diagnosed with a disorder presumed to be related to herbicide exposure as contemplated by § 3.309(e).  The medical evidence shows that the Veteran is currently diagnosed with rectal cancer; presumptive service connection is not allowed for this disorder based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii); 3.309(e).  

The Veteran contends that rectal cancer is a form of "soft tissue sarcoma," and therefore qualifies for presumptive service connection; however, rectal cancer is not considered soft tissue sarcoma within the meaning of VA regulations.  See 38 C.F.R. § 3.309(e), Note 1 (where "soft tissue sarcoma" includes the following:  Adult fibrosarcoma, Dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), Proliferating (systemic) angioendotheliomatosis, Malignant glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma (malignant synovioma), Malignant giant cell tumor of tendon sheath, Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, Malignant mesenchymoma,
Malignant granular cell tumor, Alveolar soft part sarcoma, Epithelioid sarcoma,
Clear cell sarcoma of tendons and aponeuroses, Extraskeletal Ewing's carcinoma, Congenital and infantile fibrosarcoma, and Malignant ganglioneuroma).  Thus, the Veteran's diagnosed rectal cancer is not listed as a form of soft tissue sarcoma and presumptive service connection due to herbicide exposure is not applicable in this case.

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including colorectal cancer.  The National Academy of Sciences found no evidence of biologic plausibility of an association between any of the compounds of interest and the development of tumors of the colon or rectum.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of colorectal cancer.  See Notice, 75 Fed. Reg. 32540-32543 (2010).

Similarly, the Board finds that service connection is not warranted for rectal cancer on a direct basis.  While the medical evidence of May 2009 shows that the Veteran was diagnosed with rectal cancer, and his exposure to herbicide is presumed, the Veteran has not presented evidence demonstrating either continuity of symptomatology since service, a cancer diagnosis within a year of separation, or a medical opinion linking his diagnosed rectal cancer to his military service. 

The Veteran maintains that his rectal cancer was caused by exposure to Agent Orange while serving in Vietnam.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back disorder); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In this case, considering the evidence of record, the Veteran has not established a continuity of symptomatology of rectal cancer pertaining to in-service exposure to herbicides; similarly, the evidence does not show that he was diagnosed with the disorder within a year of his separation.  The Board emphasizes that the evidence the Veteran submitted relating to when symptoms of his rectal cancer began or otherwise documenting the progression of his disorder dates back to only 2009.  There is no evidence in the Veteran's service treatment records that he had rectal cancer or a rectum condition upon entering service or was treated for such in-service.  There is no evidence of a cancer diagnosis prior to 2009. 

Moreover, there is no medical opinion of record relating the Veteran's rectal cancer to his in-service herbicide exposure to establish a nexus between the Veteran's disability and his service.  While a VA physician diagnosed the Veteran with rectal cancer following his 2009 examination, he did not provide an opinion regarding the etiology of the Veteran's condition.  Therefore, the only evidence linking the Veteran's current rectal cancer to his Army service is the Veteran's own assertions.

In reaching the above determination, the Board has considered the Veteran's assertions that his rectal cancer is related to his in-service exposure to herbicides.  In this instance, the Board finds the Veteran's statements as to the onset and manifestations of his cancer symptomatology and his description of his military service to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of a disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, rectal cancer is not a disability subject to lay opinions as to diagnosis and etiology; the diagnosis and etiology of such cancer requires medical training.  The Veteran does not have the medical expertise to provide an opinion regarding the etiology of rectal cancer.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

For the Veteran to prevail on his claim, the evidence must show either continuity of symptomatology since service, a diagnosed condition within a year of separation from service, or a medical opinion linking his currently diagnosed rectal cancer to his military service.  None of these have occurred in this case.  Again, the Board highlights that the Veteran's service treatment records are negative for evidence of rectal cancer or a rectum condition.  Moreover, there is no medical evidence of any rectal cancer symptomatology until 2009 when a VA examiner diagnosed the Veteran with rectal cancer.  Since the Veteran's service treatment records are negative for evidence of rectal cancer and there is no objective evidence of any cancer symptomatology post-separation from service until 2009, there is no credible evidence of a continuity of symptomatology of rectal cancer.  The medical evidence is also negative for a medical opinion relating the Veteran's rectal cancer to the Veteran's military service.  In order to grant the Veteran's claim, there would need to be evidence of cancer symptomatology linking the claimed rectal cancer to service; the record does not contain such medical evidence.  Furthermore, a VA examination is not necessary to obtain an opinion as to the etiology of the Veteran's rectal cancer because the evidence does not raise a possibility of substantiating a claim of an in-service incident or occurrence attributable to the current disorder.

Accordingly, the Board finds that a preponderance of the evidence is against the claim of service connection for rectal cancer.  The Veteran's rectal cancer was not incurred in service, was not caused by in-service exposure to herbicide, and may not be presumed to have been incurred in service.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  Thus, the benefit sought on appeal is denied.


ORDER

Service connection for the Veteran's rectal cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


